Citation Nr: 0310523	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected iritis of the right eye.  

2.  Entitlement to service connection for headaches, claimed 
as secondary to the service-connected iritis of the right 
eye.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARINGS ON APPEAL

The veteran and E.C.



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from September 1983 to May 
1985 and from May 1987 to July 1990.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the RO 
that denied a compensable rating for the service-connected 
iritis.  In a July 1997 rating decision, the RO denied the 
veteran's claim of service connection for headaches, as 
secondary to the service-connected iritis.  

The veteran testified at personal hearings before the 
undersigned Veterans Law Judge at the RO, the first in 
February 1999, and again in January 2003.  

The Board remanded the case to the RO in May 1999 and in 
November 2002 for additional development of the record.  




FINDINGS OF FACT

1.  The service-connected chronic right eye iritis is shown 
to be productive of recurrent incapacitating episodes 
manifested by pain, watering and impaired vision.  

2.  The veteran currently is shown to suffer from a 
separately ratable headache manifestations that as likely as 
not are caused or aggravated by his service-connected right 
eye iritis.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent disability rating 
for the veteran's iritis of the right eye have been met. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.20, 4.84a, including Diagnostic Codes 6003 6009 
(2002).

2.  By extending the benefit of the doubt to the veteran, his 
headache disability is proximately due to or the result of 
the service-connected iritis of the right eye.  38 U.S.C.A. 
§§ 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran asserts that his service-connected iritis of the 
right eye is severe enough to warrant a compensable rating.  
In addition, the veteran asserts that his current headache 
disability is proximately due to, or the result of the 
service-connected iritis of the right eye.

Service connection for iritis of the right eye was granted by 
way of an August 1990 RO rating decision which assigned a 10 
percent evaluation for the service-connected right eye iritis 
based on a finding that the veteran was being treated for 
active iritis in the right eye and, in spite of aggressive 
treatment, the veteran presented with active iritis resulting 
in complaints of discomfort, pain, photosensitivity, and 
inability to focus at near because of cycloplegia.  

An August 1991 VA outpatient record notes a history of 
chronic iritis of the right eye with continued complaints of 
photophobia and 4+ cells in the right eye.  The veteran also 
complained of pain, redness and sensitivity to light in the 
right eye.

In a November 1992 VA examination report, the examiner noted 
an ongoing severe iritis of the right eye, in spite of 
medication to control.  The examiner also noted that the 
veteran had been to the clinic several times over the past 5 
months with an active iritis of the right eye.  

In a January 1993 rating decision, the RO increased the 
rating to 20 percent for the service-connected iritis, based 
on a finding that the veteran had an "active process in the 
right eye," and that best corrected visual acuity in the 
right eye was 20/60.  The 20 percent rating was assigned 
based on the decrease in visual acuity during an active, 
chronic process of iritis.

The veteran was examined again in June 1993.  A history of 
chronic iritis of the right eye was noted.  Visual acuity was 
corrected to 20/20 in the right eye.  The diagnosis was that 
of evidence of previous iritis in the right eye, with current 
1+ cells; acuity in the right eye is decreased when iritis is 
active.

In light of the June 1993 examination report, the RO proposed 
to reduce the veteran's service-connected iritis rating to 
noncompensable.  

An August 1993 VA outpatient treatment record notes 
complaints of recurring chronic iritis.  The examiner noted 
that if the veteran remained on medications, the iritis was 
minimal.  Going off all medications resulted in increase of 
iritis, with symptoms of photophobia and eye pain and 
potential and real loss of acuity.  The examiner noted that 
the iritis was a chronic condition with exacerbations.  

In an August 1993 letter to the RO, a private doctor noted 
that the veteran was examined by him for chronic uveitis in 
the right eye.  The doctor noted that the veteran's uveitis 
was chronic, recurrent, and progressive and could cause long 
term damage to the eye.  

Despite the medical evidence from August 1993, the RO reduced 
the rating for the service-connected right eye iritis to 
noncompensable in an October 1993 rating decision.

VA outpatient treatment records from December 1993 through 
August 1995 show multiple complaints of frequent recurrent 
iritis of the right eye.

In a March 1996 rating decision, the RO denied the veteran's 
claim for an increased (compensable) rating for the service-
connected right eye iritis.  The veteran timely appealed that 
determination.  In the veteran's April 1997 Notice of 
Disagreement, he reported that the service-connected iritis 
of the right eye caused chronic headaches on the right side 
of his head, 4-6 times per week.  One of the veteran's 
private doctors submitted a memorandum to the RO indicating 
that he had treated the veteran for uveitis since 1992 and 
that headaches could be associated with the uveitis.  

In light of the foregoing, the veteran submitted a claim of 
service connection for headaches, claimed as secondary to the 
service-connected iritis of the right eye in April 1997.  

The RO denied the veteran's claim of service connection for 
headaches in a July 1997 rating decision.  The veteran timely 
appealed that determination.  

In February 1999, the veteran testified before the 
undersigned Veterans Law Judge that he got headaches over the 
right eye as a precursor to the iritis attacks.  The veteran 
reported that the headache was like a warning sign, and that 
once he had the headache, he would take medication for the 
iritis to hopefully avoid a full-blown iritis attack.  The 
veteran testified that the iritis was very painful during a 
full-blown attack, and that during service, he received 
Tylenol 3 with Codeine for the pain.  Any sunlight made the 
pain worse.  The veteran testified that his headaches 
associated with the iritis occurred about 4 times per week, 
and that at least once per year the headache would render him 
incapacitated for at least a day.  Finally, the veteran 
testified that he had about 6 severe headaches per year.

In May 1999, the Board remanded the case to the RO for 
further development of the record.  In particular, the Board 
requested that the RO schedule the veteran for a VA 
examination to determine the current severity of the service-
connected iritis of the right eye.  In addition, the examiner 
was requested to opine as to whether the veteran's headaches 
were a manifestation of the iritis, or whether they 
constituted a separate ratable disability, as secondary to 
the service-connected iritis of the right eye.  

The examination was conducted in October 1999.  The examiner 
noted that the veteran had a long history of iritis of the 
right eye, with the last flare-up requiring treatment 
occurring seven months prior.  The veteran complained of 
headaches 2-3 times per month which were relieved by aspirin.  
The examiner noted that he had evaluated the veteran 12 times 
from November 1992 to August 1995, but only once since August 
1995.  The examiner concluded that from November 1992 to 
August 1995 the veteran was very troubled by the iritis of 
the right eye, as the pupil stayed dilated secondary to 
treatment, headaches were more pronounced and the light 
sensitivity was significant.  Since that time, however, the 
iritis had not been severe, according to the examiner.  The 
veteran noted only one episode in the past year that required 
treatment and there was no evidence of active iritis on the 
day of the examination.  

The examiner doubted that the headaches were a result of 
subclinical episodes of iritis, but indicated that it was 
impossible to know for sure since the veteran had not been 
examined during the time of the headaches.  The veteran 
reported that the headaches were controlled by aspirin.  The 
examiner opined that if the aspirin relieved the headaches, 
then the headaches were probably not secondary to the iritis 
since aspirin is not an effective treatment for iritis.  
However, the examiner did note that in April 1997, the 
veteran was treated at that facility for complaints of 
headaches and indeed had an iritis with 2+ cells which 
required treatment.  The headache was relieved with topical 
eye drops.

VA outpatient treatment records from 2000-2002 show that the 
veteran was treated for active iritis, with complaints of 
blurriness, pain and burning.

The case was thereafter remanded in November 2002 to afford 
the veteran another personal hearing.  The second personal 
hearing before the undersigned Veterans Law Judge was held in 
January 2003.  The veteran testified that he has had frequent 
episodes of active iritis in the past year, manifested by 
headaches on the right side of his head, burning in the right 
eye and sensitivity to sunlight.  



II.  Legal Analysis

A.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

Service connection also may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2002).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C. § 5107 (West Supp. 2001); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In this case, the examiner in October 1999 indicated that it 
was impossible to determine if the veteran's headaches were 
the result of subclinical episodes of iritis because the 
veteran had not reported to the facility at the time of the 
headaches.  The examiner also noted that since aspirin 
apparently relieved the headaches, that they were probably 
not secondary to iritis since aspirin is not an effective 
treatment for iritis.  Nonetheless, the examiner did note 
that the veteran complained of a headache in April 1997 at 
that facility and indeed had an iritis with 2+ cells which 
required treatment.  

The Board finds that the examiner's rationale appears flawed.  
First, the mere fact that aspirin relieved the headaches does 
not, in and of itself, confirm that the headaches are not 
secondary to the iritis.  Aspirin is a pain reliever and 
etiology of a claimed disability is not determined by whether 
aspirin does or does not bring pain relief.  Likewise, it 
does not appear that the etiology of the veteran's headaches 
could be determined solely based on if aspirin did not 
relieve the pain in this case.  The examiner did note, 
however, that the veteran did complain of headaches in April 
1997 when he was treated for having an iritis attack.  

The Board points out that the veteran testified at two 
personal hearings before the undersigned Veterans Law Judge.  
The veteran consistently maintained that his headaches were a 
precursor to the iritis attacks and that he could sometimes 
ward off an attack by using the headache pain as a warning 
signal to use the prescribed drops for the iritis.  

The Board finds the veteran's testimony credible.  In this 
regard, the Board finds that the evidence serves to show that 
the veteran as likely as not has a separately ratable 
disability manifested by headaches which is proximately due 
to the service-connected iritis of the right eye.  In other 
words, it is established by the competent evidence of record 
that the veteran has currently demonstrated headaches that 
are shown as likely as not to have been proximately due to or 
the result of his service-connected iritis of the right eye.

By extending the benefit of the doubt to the veteran in this 
case, the Board finds that service connection for headaches 
is warranted.


B.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).

The veteran's service-connected right eye iritis is evaluated 
as noncompensable under 38 C.F.R. § 4.84, Diagnostic Code 
6003 (2002).  According to Diagnostic Code 6009, ratings for 
unhealed eye injuries and other diseases of the eyes listed 
in Diagnostic Codes 6000 through 6008 (uveitis, keratitis, 
scleritis, iritis, cyclitis, choroiditis, retinitis, recent 
intra-ocular hemorrhage and detachment of the retina), in 
chronic form, are to be rated from 10 to 100 percent under 
the criteria for impairment of visual acuity or field loss, 
pain, rest-requirements or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6003, 
6009 (2002).

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other.  
38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2002).

Upon review of the evidence of record, the Board finds that a 
30 percent disability rating is warranted for the veteran's 
right eye iritis.  Private and VA medical records dated from 
1991 to May 2002 noted a history of chronic, recurrent 
iritis.  The records do show that the veteran has had periods 
of a decrease in the frequency of flare-ups, however, the 
records confirm that the overall disability has remained 
chronic and recurrent over the years.  He has complained of 
pain over and on the right eye and a watering right eye, 
recently worse with light sensitivity and blurred vision.  
Moreover, the veteran testified that he is often able to self 
medicate the iritis before it gets out of control, but that 
he still experiences occasional incapacitating episodes.  
Under the criteria of Diagnostic Codes 6003 and 6009, chronic 
iritis is to be rated at the minimum 10 percent rating if it 
is chronic.  As the medical evidence shows that the veteran's 
iritis is recurrent and, therefore, chronic, and in 
consideration of the veteran's hearing testimony that he has 
occasional incapacitating episodes, the Board finds that a 30 
percent rating more closely represents the level of 
disability due to the service-connected right eye iritis.  38 
U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.7, 4.84, 
Diagnostic Codes 6003, 6009 (2002).

In this regard, the Board notes that Diagnostic Code 6009 
further provides that the assignment of a minimum 10 percent 
rating during active pathology, but that additional ratings 
between 10 percent and 100 percent may be assigned based on 
the severity of the active pathology manifested.  The Board 
thus concludes that the preponderance of the evidence is 
against the assignment of a disability rating in excess of 30 
percent, as there is no medical evidence of impairment of 
visual acuity or field loss, and the pain, rest-requirements 
and episodic incapacity is sufficiently compensated for by 
the 30 percent rating.  38 U.S.C.A. § 5107 (West 2002).  In 
order to warrant even the minimal compensable rating of 10 
percent for impaired vision, the veteran would have to 
demonstrate a minimum corrected vision of 20/50 in his 
service-connected eye.  See 38 C.F.R. § 4.75, 4.84a, 
Diagnostic Codes 6078, 6079 (2002).  The most recent medical 
records revealed corrected vision of no worse than 20/25 
bilaterally.  Thus, a higher rating is not warranted for 
impaired vision.

The Board has considered the veteran's testimony regarding 
his pain, discomfort and blurred vision associated with his 
service-connected iritis of the right eye, and finds him 
credible.  However, as noted above, the veteran simply has 
not demonstrated a minimum corrected vision of 20/50 in his 
service-connected eye to warrant a compensable rating on this 
basis.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 
(2002).

Accordingly, resolving the benefit of the doubt in the 
veteran's favor to this extent, the Board finds that a 30 
percent rating for the veteran's service-connected iritis of 
the right eye is warranted, based on a chronic disability, 
with active pathology manifested by pain with occasional 
incapacitating episodes.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.84, Diagnostic Code 6003 (2002).  
However, the preponderance of the evidence is against a 
rating in excess of 30 percent, based upon the veteran's loss 
of visual acuity.

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The RO, in the July 2002 Supplemental Statement of the Case, 
has had an opportunity to address this new legislation with 
regard to the veteran's claim for increase.  In this regard, 
the veteran has been informed of what information was needed 
to support his claim in rating decisions, Statements of the 
Case, and letters sent to his by the RO as noted hereinabove.  
Moreover, the veteran was afforded a VA examination and two 
personal hearings at which he testified as to the severity of 
the service-connected disability.  In light of the first 
hearing testimony, the case was thereafter remanded for 
further development of the record.  Most importantly, in 
light of the favorable action taken hereinbelow, the Board 
finds that the veteran is not prejudiced thereby and no 
further assistance in developing the facts pertinent to his 
claim is required.  In this case, the Board finds that there 
is sufficient evidence of record to decide his claim 
properly.  



ORDER

Entitlement to an increased rating of 30 percent for the 
service-connected iritis of the right eye is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.  

Entitlement to service connection for headaches is granted.

 ____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

